

114 S852 IS: A Voice for Victims Act of 2015
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 852IN THE SENATE OF THE UNITED STATESMarch 24, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that employment-related arbitration agreements shall not be enforceable with respect to
			 any claim related to a tort arising out of rape.
	
		1.Short
 titleThis Act may be cited as A Voice for Victims Act of 2015. 2.Findings; purpose (a)FindingsCongress finds the following:
 (1)Federal law has long held that workplace disputes may be the subject of valid agreements to arbitrate unless Congress has evinced an intention to preclude such agreements for the disputes at issue. (See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991)).
 (2)It is the intent of Congress that employees not be compelled by an employer to arbitrate any claim related to a tort arising out of rape.
 (b)PurposeThe purpose of this Act is to evidence the intent of Congress to preclude an employer from enforcing an agreement to arbitrate any claim related to a tort arising out of rape.
			3.Arbitration of
			 certain controversies
			(a)In
 generalNotwithstanding any other provision of law, any agreement made between an employer and an employee to arbitrate a dispute shall not be enforceable with respect to any claim related to a tort arising out of rape.
			(b)Rule of
 constructionThis Act shall not be construed to limit, in any way, the broad construction given to the scope of employment under any Federal or State workers’ compensation law.
 (c)DefinitionsIn this section:
 (1)CommerceThe term commerce means trade, traffic, commerce, transportation, transmission, or communication—
 (A)among the several States; (B)between a State and any place outside thereof;
 (C)within the District of Columbia or a possession of the United States; or
 (D)between points in the same State but through a point outside thereof.
					(2)Industry
 affecting commerceThe term industry affecting commerce—
 (A)means any activity, business, or industry in commerce or in which a labor dispute would hinder or obstruct commerce or the free flow of commerce;
 (B)includes any activity or industry affecting commerce, within the meaning of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 401 et seq.); and
 (C)includes any governmental industry, business, or activity.
 (3)EmployerThe term employer means a person engaged in an industry affecting commerce who has 15 or more employees for each working day in each of 20 or more calendar weeks in the current or preceding calendar year, and any agent of such a person, but such term does not include—
 (A)the United States, a corporation wholly owned by the Government of the United States, or any department or agency of the District of Columbia subject by statute to procedures of the competitive service (as defined in section 2102 of title 5, United States Code); or
 (B)a bona fide private membership club (other than a labor organization) which is exempt from taxation under section 501(c) of the Internal Revenue Code of 1986.
 (4)EmployeeThe term employee means an individual employed by an employer, except that the term employee shall not include any person elected to public office in any State or political subdivision of any State by the qualified voters thereof, or any person chosen by such officer to be on such officer's personal staff, or an appointee on the policy making level or an immediate adviser with respect to the exercise of the constitutional or legal powers of the office. The exemption set forth in the preceding sentence shall not include employees subject to the civil service laws of a State government, governmental agency or political subdivision. With respect to employment in a foreign country, such term includes an individual who is a citizen of the United States.